Citation Nr: 0700510	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 through 
July 1969.

This matter is before the Board of Veterans Affairs (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2003 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 30 percent, 
effective January 17, 2001.  In March 2004, the veteran 
submitted a notice of disagreement, claiming his PTSD had 
worsened since the March 2003 rating decision.  The veteran 
has consistently complained of worsening PTSD symptoms since 
2004. 

The record shows that the veteran was last afforded a VA PTSD 
evaluation in March 2003.  In both his March 2004 notice of 
disagreement and his June 2004 VA Form 9, the veteran alleged 
worsening symptoms including, suicidal thoughts, increased 
bouts of anger, an increase in nightmares, and an increase in 
social and familial isolation.  He also stated that as of 
April 2004, he began taking medication for PTSD to enable him 
to function on a daily basis.  The veteran also submitted 
statements from his wife, dated January 2005, and from a 
therapist, dated March 2005, attesting to his worsening PTSD 
symptoms.  His wife reported symptoms including, not being 
able to handle household tasks, such as paying bills or going 
shopping.  The veteran's wife also stated that she has to 
remind the veteran to shower, and must assure him that he is 
at home and safe.  The veteran's therapist noted an increase 
in mood swings, a worsening attitude, and increased 
nightmares.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Here, the veteran's statements, and those of his 
wife and therapist, indicate that the veteran's 
symptomatology may have worsened since his last VA PTSD 
evaluation.  The Board believes the veteran should undergo an 
additional VA examination to better assess the severity, 
symptomatology, and manifestations of his service-connected 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, nor was he 
ever provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As the latter questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and ; 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence needed to establish 
both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms.  The claims 
file should be provided to the examiner 
prior to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished and any such results must 
be included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided. 

The examiner should address the following:

A.  Assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  

B.  Comment on the veteran's current level 
of social and occupational impairment due 
to his PTSD.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.

2.  The AMC should provide the veteran 
with proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain and 
submit, what evidence will be retrieved by 
the VA, and inform the veteran that he 
should provide any evidence in his 
possession that pertains to the claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


